Citation Nr: 0718847	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to treatment in the VA health care system 
without a copayment requirement for 2001.

2.  Entitlement to treatment in the VA health care system 
without a copayment requirement for 2002.


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The issue of entitlement to treatment in the VA health care 
system without a copayment requirement for 2001 comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2004 determination by the Health Eligibility Center  (HEC) of 
the Department of Veterans Affairs (VA).  The issue of 
entitlement to treatment in the VA health care system without 
a copayment requirement for 2002  also comes before the Board 
on appeal from a separate July 2004 determination by the HEC 
of the VA.  A notice of disagreement was received in August 
2004, separate statements of the case were issued in 
September 2004, and a substantive appeal was received in 
November 2004.   A Board video conference hearing was held in 
May 2005.

Subsequent to the Board hearing, the veteran submitted 
additional evidence.  As the evidence is duplicative and/or 
redundant of evidence previously of record, consideration by 
the agency of original jurisdiction (AOJ) of this evidence is 
not necessary.  38 C.F.R. § 19.37.  Further, in light of the 
favorable decision below, the veteran has not been prejudiced 
by the Board proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   


FINDINGS OF FACT

1.  The veteran's countable income for 2001 does not exceed 
the income threshold for medical benefits in the VA health 
care system without a copayment requirement.

2.  The veteran's countable income for 2002 does not exceed 
the income threshold for medical benefits in the VA health 
care system without a copayment requirement.



CONCLUSIONS OF LAW

1.  The criteria for treatment in the VA health care system 
without a copayment requirement for 2001 have been met. 38 
U.S.C.A. §§ 1503, 1710, 1722, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.271, 3.272 (2006).

2.  The criteria for treatment in the VA health care system 
without a copayment requirement for 2002 have been met. 38 
U.S.C.A. §§ 1503, 1710, 1722, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to treatment in the VA 
health care system without a copayment requirement for the 
years of 2001 and 2002.  Under applicable statute, VA shall 
furnish hospital care and medical services to any veteran who 
is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. 
§ 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  Under 38 U.S.C.A. § 
1722, a veteran is considered to be unable to defray the 
expenses of necessary care if he is eligible to receive 
medical assistance under a State plan approved under title 
XIX of the Social Security Act, if he is in receipt of 
pension under section 1521 of title 38, or if his 
attributable income (and net worth) is not greater than the 
amount set forth in section 1521(b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The record does not show that the veteran 
had been approved under title XIX of the Social Security Act 
or that he is in receipt of pension under section 1521.  
Thus, the Board must determine whether the veteran's 
attributable income is less than the specified income 
threshold for 2001 and 2002.

In determining income, all payments of any kind or from any 
source shall be included, unless specifically excluded.  38 
U.S.C.A. § 1503; 38 C.F.R. § 3.271. Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272.

Salary means the gross amount of a person's earnings or wages 
before any deductions are made for such things as taxes, 
insurance, retirement plans, social security, etc.  38 C.F.R. 
§ 3.271(b).

Business, farm or professional income includes gross income 
from a business, farm or profession as reduced by the 
necessary operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements. A loss sustained in operating a business, 
profession, farm, or from investments, however, may not be 
deducted from income derived from any other source.  38 
C.F.R. § 3.271(c).

2001

The AOJ reported that the 2001 threshold income amount for a 
nonservice-connected veteran and one dependent to be eligible 
for free VA healthcare was $29,168.00.  The veteran submitted 
his 2001 United States Individual Tax Return, which showed 
that his and his spouse's adjusted gross income for 2001 was 
$10,119.00.   The veteran also submitted 2001 Social Security 
Benefit Statement for his wife, which showed benefits paid in 
the amount of $6,312.00.  A 2001 Social Security Benefit 
Statement for the veteran showed benefits paid in the amount 
of $15, 948.00 for 2001.  Thus, based on the veteran's 2001 
taxable adjusted gross income as well as the veteran's 
nontaxable Social Security Income, the veteran's income for 
2001 was $32,379.00.  As this amount exceeds the threshold 
amount for nonservice-connected veterans who are eligible for 
free VA health care, the Board now turns to whether the 
veteran's income is below the threshold after excluding any 
reported unreimbursed medical expenses.   

The claims file includes documentation of the following 
medical expenses for 2001: Medicare premium for $600.00; 2001 
bank statements showing payment in the amount of $1,102.00 
for monthly health insurance; receipt for Northwest Oxygen 
Options for $162.60; receipt for Dental Care USA for $850.00; 
and additional medical receipts totaling $572.30.   These 
documented medical expenses totaled $3,286.90.  Further, the 
veteran has submitted a receipt from Dental Care USA for the 
year 2000 for dental expenses totaling $15,310.00.  The 
veteran claims that he had to pay $6000.00 of this debt in 
2001 (as well as an additional $6000.00 in 2002).  The Board 
finds that the veteran's claim concerning this $6000 payment 
is credible because his statements have been consistent 
throughout the record and he has submitted personal 
accounting ledgers that show payment to Dental Care USA.  
Thus, the veteran's total medical expenses for 2001 were 
$9,286.90.  It appears that the medical expenses discussed 
above were paid by the veteran and/or his wife and were 
incurred on behalf of the veteran and/or his wife, as well as 
are in excess of five percent of the maximum annual pension 
rate for 2001 for a veteran with one dependent.  Thus, these 
medical expenses should be excluded from the veteran's income 
as they meet the requirements of 38 C.F.R. § 3.272(g)(1).   

Therefore, when subtracting $9,287.90 from the veteran's 
income of $32,379.00, the veteran's attributable income for 
VA purposes for 2001 is $23,092.10, which is below the 
threshold requirement of $29,168.00.  Thus, the veteran was 
entitled to receive treatment in the VA health care system 
without a copayment requirement for the year 2001.  

2002

The AOJ reported that the 2002 threshold income amount for a 
nonservice-connected veteran and one dependent to be eligible 
for free VA healthcare was $29,576.00.  The veteran submitted 
his 2002 United States Individual Tax Return, which showed 
that his and his spouse's adjusted gross income for 2002 was 
$15,552.00.   The veteran also submitted 2002 Social Security 
Benefit Statement for his wife, which showed benefits paid in 
the amount of $6,468.00.  A 2001 Social Security Benefit 
Statement for the veteran showed benefits paid in the amount 
of $16,344.00 for 2002.  Thus, based on the veteran's 2002 
taxable adjusted gross income as well as the veteran's 
nontaxable Social Security Income, the veteran's income for 
2002 was $38,364.00.  Again, as this amount exceeds the 
threshold amount for nonservice-connected veterans who are 
eligible for free VA health care, the Board must determine 
whether the veteran's income is below the threshold after 
excluding any reported unreimbursed medical expenses.   

The claims file includes documentation of the following 
medical expenses for 2002: Medicare premium for $648.00; 
$6000.00 for a year 2000 dental debt; and additional medical 
receipts totaling $327.44.   These documented medical 
expenses totaled $6,975.44.  Further, the veteran has stated 
that he paid $1,790.00 for group health insurance in 2002 as 
well as $924.00 in prescriptions and an additional $1,518.00 
in dental, which totaled $4,232.00.  Again, the Board finds 
the veteran's statements to be credible because his 
statements have been consistent throughout the record, he has 
submitted personal accounting ledgers documenting payment and 
these expenses are consistent with expenses paid in 2001.  
Thus, the veteran's total medical expenses for 2002 were 
$11,207.44.  It appears that these expenses were paid by the 
veteran and/or his wife and were incurred on behalf of the 
veteran and/or his wife, as well as are in excess of five 
percent of the maximum annual pension rate for 2002 for a 
veteran with one dependent.  These medical expenses should be 
excluded from the veteran's income as they meet the 
requirements of 38 C.F.R. § 3.272(g)(1).   

Therefore, when subtracting $11,207.44 from the veteran's 
income of $38,364.00, the veteran's attributable income for 
VA purposes for 2002 is $27,156.56, which is below the 
threshold requirement of $29,576.00.  Thus, the veteran was 
entitled to receive treatment in the VA health care system 
without a copayment requirement for the year 2002.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable 
decision, no further discussion of VCAA is necessary at this 
point.


ORDER

Entitlement to treatment in the VA health care system without 
a copayment requirement for the years of 2001 and 2002 is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


